Citation Nr: 0503215	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  93-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.

In August 2001, the Board of Veterans' Appeals (Board), among 
other things, denied the veteran's application to reopen a 
claim for service connection for hypertension.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2002 Order, the Court found 
that the Board had failed to discuss the amended duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Accordingly, the Court vacated the Board's decision 
with respect to hypertension, and remanded the matter for 
readjudication.

In June 2003, the Board remanded the veteran's hypertension 
claim to the RO for additional development.  The RO took 
further action on the claim, and the case was returned to the 
Board in October 2004.

For the reasons set forth below, the veteran's hypertension 
claim is again being REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

(The matter of the veteran's entitlement to waiver of an 
overpayment created as a result of his being paid additional 
compensation for a child at the same time that the child was 
receiving education benefits under Title 38, United States 
Code, Chapter 35, will be addressed in a separate decision.)


REMAND

In March 2004, while this matter was in remand status at the 
RO, the RO sent the veteran a VCAA notice letter relative to 
his hypertension claim.  Attached to his response, dated 
later that same month, was a release (VA Form 21-4142) 
wherein the veteran indicated that he had been treated for 
hypertension at the VA Medical Center (VAMC) in Little Rock, 
Arkansas, and that he had been seen as recently as March 6, 
2004.  He also asserted - apparently for the first time -- 
that his 1973 knee surgery at a VA facility had been delayed 
by his high blood pressure.  

Notably, his claims file does not presently contain any VA 
treatment records dated after March 2000.  In addition, 
although the summary of his VA hospitalization from June 25 
to July 19, 1973 for knee surgery is of record, the clinical 
records concerning that hospitalization, which would contain 
any blood pressure readings that were recorded, are not in 
the veteran's claims folder.  Nor does the record reflect 
that the RO has made efforts to obtain such records.  Under 
the circumstances, a remand is required in order to fulfill 
VA's duty to assist.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

On remand-in addition to obtaining records of the veteran's 
VA treatment-the RO should also issue the veteran a new VCAA 
notice letter with respect to his claim to reopen.  The 
letter he was provided in March 2004 contains erroneous 
information as to the "new and material" evidence standard 
to be applied to his case.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates) (indicating 
that, for claims to reopen filed prior to August 29, 2001, 
the former definition of "new and material" evidence (found 
at 38 C.F.R. § 3.156(a) (2001)) is to be applied).  In 
addition, although the letter invites the veteran to "[s]end 
[VA] any medical reports" he has, it does not contain an 
explicit request that he provide any evidence in his 
possession that pertains to the claim.  See, e.g., 38 C.F.R. 
§ 3.159(b)(1) (2004); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should issue the veteran a new 
VCAA notice letter relative to his 
application to reopen his claim for service 
connection for hypertension.  The notice 
should set out the proper standard of new and 
material evidence to be applied to his claim 
(i.e., the "old" definition of "new and 
material evidence", which, as noted above, 
can be found at 38 C.F.R. § 3.156(a) (2001)), 
and should inform him of any information and 
evidence not of record that is necessary to 
substantiate the claim; that VA will seek to 
provide; and that he is expected to provide.  
The letter should also contain a request that 
he provide any evidence in his possession 
that pertains to the claim.

2.  The RO should ensure that the record 
contains copies of all relevant records of 
the veteran's treatment at the VAMC's in 
Little Rock and North Little Rock, Arkansas, 
to include any relevant records of treatment 
dated since March 8, 2000 and the clinical 
records of his hospitalization from June 25 
to July 19, 1973 at the Little Rock facility.  
The evidence obtained should be associated 
with the claims file.

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
application to reopen his claim for service 
connection for hypertension.  If the benefit 
sought remains denied, the RO should issue 
him a supplemental statement of the case 
(SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


